    Case: 1:14-cv-01500 Document #: 196 Filed: 07/31/20 Page 1 of 1 PageID #:4236
    Case: 19-1721    Document: 00713654925           Filed: 07/31/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
             Chicago, Illinois 60604                                          www.ca7.uscourts.gov




                                                     FINAL JUDGMENT
 July 9, 2020


    Before:                             FRANK H. EASTERBROOK, Circuit Judge
                                        DIANE P. WOOD, Circuit Judge
                                        AMY C. BARRETT, Circuit Judge




                                         KARL HARRIS, et al.,
                                         Plaintiffs - Appellants

 Nos. 19-1721 & 19-3255                  v.

                                         YRC WORLDWIDE INC.,
                                         Defendant - Appellee

  Originating Case Information:

 District Court Nos: 1:14-cv-01500 & 1:14-cv-08758
 Northern District of Illinois, Eastern Division
 Magistrate Judge Susan E. Cox



The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision
of this court entered on this date.



 form name: c7_FinalJudgment(form ID: 132)
